SWAN, Circuit Judge
(concurring).
I do not agree with all that is said concerning the notice clause. The first sentence of clause 22 does not expressly provide that the claiming of damages before removal of the cargo shall be a condition precedent to recovery. We should not import that condition ; such clauses are to be strictly construed against the carrier. See Dunn v. Hannibal & St. J. R. R. Co., 68 Mo. 268. Furthermore, I think it unreasonable to require a full disclosure of “the nature and extent” of damage before the goods are removed. The second sentence of clause 22, requiring a “written demand for payment of claims * * * within ten (10) days after delivery,” is also invalid because unreasonable, if it requires the amount of the claim to be stated under circumstances where, as here, the monetary extent of the damage cannot be so promptly ascertained.
In the decision of affirmance I concur.